Citation Nr: 0817830	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-14 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a disability of the 
bilateral toes, ankles, and thumbs (claimed as painful, 
swelling, and numbness of joints secondary to environmental 
hazard exposure during the Gulf War).

2.  Entitlement to service connection for bilateral elbow 
pain due to olecranon spurs (also claimed as painful, 
swelling, and numbness of joints secondary to environmental 
hazard exposure during the Gulf War).

3.  Entitlement to service connection for bilateral knee pain 
due to degenerative joint disease (also claimed as painful, 
swelling, and numbness of joints secondary to environmental 
hazard exposure during the Gulf War).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to July 
1992, and from October 2002 to June 2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in December 2005, a 
statement of the case was issued in April 2006, and a 
substantive appeal was received in May 2006.   

The veteran requested a hearing before the Board; and a 
hearing was scheduled to take place in September 2007.  The 
veteran failed to report for the hearing or offer good cause 
as to his inability to report.


FINDINGS OF FACT

1.  There have been no verified objective indications of any 
chronic ankle or thumb disabilities.

2.  Bilateral toe disability, to include arthritis, was not 
manifested during the veteran's periods of active duty 
service or within one year of discharge; nor is bilateral toe 
disability, to include arthritis, otherwise related to such 
service.  

3.  Bilateral elbow disability was not manifested during the 
veteran's periods of active duty service; nor is it otherwise 
related to such service.  

4.  Bilateral knee disability, to include arthritis, was not 
manifested during the veteran's periods of active duty 
service or within one year of discharge; nor is bilateral 
knee disability, to include arthritis, otherwise related to 
such service.


CONCLUSIONS OF LAW

1.  No chronic ankle or thumb disability manifested by joint 
pain was incurred or aggravated by the veteran's active 
service. 38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2007).

2.  Bilateral toe disability was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

3.  Bilateral elbow disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

4.  Bilateral knee disability was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated October 2004.                                                                     

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In any case, the RO provided the veteran with a 
correspondence in March 2006 that fully complied with 
Dingess.  

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the veteran a 
physical examination in January 2005, obtained a medical 
opinion as to the etiology of the veteran's disabilities, and 
afforded the appellant the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the veteran's claims file; and the appellant has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.

Service Connection

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011, and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); 71 FR 
No. 242, pp. 75669-75671 (December 18, 2006).  Consideration 
of a veteran's claim under this regulation does not preclude 
consideration of entitlement to service connection on a 
direct basis.

Objective indications of a chronic disability include both 
'signs,' in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 C.F.R. 
§ 3.317(b).  Compensation availability has been expanded to 
include 'medically unexplained chronic multisymptom illness,' 
such as fibromyalgia, chronic fatigue syndrome, and irritable 
bowel syndrome, as well as any diagnosed illness that the 
Secretary determines by regulation to be service-connected.  
See Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-1-3, 115 Stat. 976 (2001).

The service medical records reflect that the veteran 
completed an applicant medical pre screening form in August 
1988 in which he stated that approximately five months ago, 
he dropped a piece of plywood on his right big toenail.  The 
toenail was torn off; but the injury had been cured.  His 
September 1988 entrance examination yielded normal findings.    

The service medical records also reflect that the veteran 
sought treatment for a swollen right ankle in March 1991.  
The injury occurred while the veteran was playing basketball.  
It was diagnosed as an ankle sprain.  He was placed on 
crutches for two days and was prescribed Motrin.  He was 
placed on restricted duty for one week (no prolonged 
standing, lifting, or walking).  There is no evidence of any 
further treatment.  The service medical records showed no 
findings attributed to a toe, thumb, elbow, or knee 
disability.  

Post service medical records reflect that the veteran sought 
treatment in January 2001 for episodic pains and swelling in 
various joints (knees, ankles, big toe) for the past six 
months.  He reported that each episode lasts approximately 
one week and is relieved by colchicine.  He stated that he 
was experiencing episodes approximately every six months; but 
recently he has been experiencing them every 1-2 months.  He 
was seen in September 2000, and the tests for rheumatoid 
arthritis were negative.  

The veteran completed a pre screen medical history report in 
October 2001 in which he denied ever having any dislocated 
joints; foot pain; swollen or painful joints; shoulder, knee, 
or elbow problems; locking or giving way of the knee or other 
joint; arthritis; and loss of the ability to fully flex or 
extend a finger, toe, or other joint.  He completed a Report 
of Medical History that same month.  He denied ever having 
had arthritis, rheumatism, or bursitis; painful shoulder, 
elbow, or wrist; foot trouble; swollen or painful joints; 
knee trouble; or bone, joint, or other deformity.  He 
reported that he was in good health.  He underwent an 
examination in October 2001; and it yielded normal findings.  

The veteran sought treatment in September 2002 for left knee 
pain of one month's duration.  He stated that he was not sure 
of the cause of the pain; but then stated that he was 1 1/2 
months status post trauma to the left knee.  Examination 
showed edema.  He was diagnosed with probable meniscal 
damage.  It appears that he was supposed to undergo an MRI; 
but there is no indication that it was performed.  

The veteran completed a Dental Health Questionnaire in 
December 2002 in which he checked "yes" regarding having 
had painful joints.   

The veteran sought treatment for joint pain in August 2004.  
He reported that he had been told that he had gout.  He also 
believed that the joint pain may have been due to the 
multiple vaccinations he received before going to Desert 
Storm.  Examination of the veteran's joints revealed them to 
be within normal limits.  The examiner assessed the veteran 
with arthralgia/possible gout.  Further examination revealed 
that the veteran's uric acid level were up.  

A few weeks later, the veteran sought treatment again for 
severe pain in his feet, knees, and low back.  He ambulated 
as if he was in discomfort; but examination of the lower 
extremity joints revealed no warmth, erythema or edema.  He 
had tenderness in the low back with palpation and with any 
bending or twisting.  He was assessed with foot, knee, and 
low back pain; gout.  The examiner stated that the veteran's 
"symptoms do not seem like gout only but could be."    

The veteran underwent a VA examination in January 2005.  
Examination of the toes was normal.  Particular attention was 
given to the great toes; but none of the toes showed any 
evidence of redness, increase in local heat, swelling, 
tenderness, or drainage.  There was full mobilization with 
regard to dorsiflexion and plantar flexion without any 
difficulty; and there was no reduction against resistance and 
repetition; and there was no shortening or duration.  

Examination of the ankles revealed no evidence of redness, 
increase in local heat, swelling, tenderness, or drainage.  
Dorsiflexion was 0 to 20 degrees; and plantar flexion was 0 
to 45 degrees.  Both motions were active and passive; 
unreduced by resistance or repetition without shortening of 
duration.  There was no evidence of excess callus formation, 
or abnormal wear; and the shoes appeared normal.  There was 
no evidence of skin infection, ulceration, abnormal 
pigmentation or inflammation.  

Examination of both thumbs, hands, and wrists revealed no 
evidence of redness, increase in local heat, swelling, 
tenderness, or drainage.  Muscle strength of the thumbs was 
excellent.  The tip of the thumb approximates the tip of the 
index, middle, ring, and little fingers without difficulty.  
Grasp with the bilateral thumbs was excellent.  Index, 
middle, ring, and little fingers approximated the palmar 
crease without difficulty.  Compression of the MCP 
articulations bilaterally provoked no discomfort.  Wrist 
dorsiflexion was 0 to 70 degrees; palmar flexion was 0 to 65 
degrees; radial deviation was 0 to 20 degrees; ulnar 
deviation was 0 to 40 degrees.  All motions were active and 
passive without reduction against resistance, or with 
repetition, or shortening of duration.  

Examination of both elbows was entirely normal.  There was no 
evidence of redness, increase in local heat, swelling, or 
tenderness.  Extension was to 0 degrees; flexion was 0 to 120 
degrees; supination and pronation were 0 to 75 degrees.  All 
motions were active and passive without reduction against 
resistance or with repetition and no shortening of duration.  

Examination of the knees showed no evidence of redness, 
increase in local heat, swelling, or tenderness.  Extension 
was 0 degrees; flexion was 0 to 140 degrees.  Both motions 
were active and passive unreduced against resistance or with 
repetition and no shortening of duration.  Quadriceps 
reflexes were 2+ over 2+. Drawer test was negative.  There 
was no evidence of instability.  Patellar inhibition test was 
negative.  Following completion of the third of five squats, 
the veteran reported patellar tenderness in a circumferential 
fashion which was unaccompanied by redness, increase in local 
heat, and swelling.  The patellar inhibition test remained 
negative.  There was no reduction against resistance with 
respect to extension and flexion of both knees.  Quadriceps 
reflexes were 2+ over 2+.  Muscle mass and strength was 
excellent.  

Detailed sensory testing over all the affected joints 
revealed no evidence of diminished sensation to pain, 
pinprick, light touch, proprioception or vibration; and 
muscle mass and strength were excellent.  

X-rays rays of the toes revealed no fracture or dislocation; 
but there were mild degenerative changes present in MTP of 
both great toes.  X-rays of the elbows revealed no fracture 
or dislocation; however, there were small olecranon spurs 
present bilaterally.  X-rays of the ankles revealed no 
fracture or dislocation.  X-rays of the thumbs showed no 
evidence of fracture, dislocation, or erosive changes.  X-
rays of the knees revealed bilateral arthritic changes.  

The examiner found no abnormal findings in the elbows, 
thumbs, knees, ankles, or toes; and he found no objective 
signs of disease in the fingers, elbows, or ankles.  He 
stated that "With respect to the immunizations received 
while on active duty I find no evidence to link the receipt 
of immunizations to the above noted diagnoses."  

Toes, ankles, thumbs
The Board notes that the veteran incurred an ankle sprain 
while in service.  However, there is no indication that it 
resulted in a chronic disability in that treatment was 
limited to using crutches for two days and restricted duty 
for one week.  Moreover, he completed reports of medical 
histories and pre-examination screenings subsequent to the 
injury in which he denied any joint trouble.  

The basis for the veteran's claims is that he incurred 
symptoms of an undiagnosed illness while serving in Southwest 
Asia.  However, in order to grant service connection for an 
undiagnosed illness, there must be objective manifestations 
of a disability.  No objective manifestations have been found 
in the veteran's ankles and thumbs.  An August 2004 out-
patient examination showed joints to be within normal limits.  
The January 2005 VA examiner also found no objective signs of 
disease.  X-rays also yielded normal findings.    

The Board finds that in the absence of any objective 
manifestations of a claimed disability, the preponderance of 
the evidence weighs against the claims for service connection 
for an undiagnosed illness of the ankles and thumbs.

With regards to the veteran's toes, the Board notes that the 
January 2005 examiner found degenerative arthritic changes in 
the MTP of both great toes.  The Board notes that since the 
veteran was diagnosed with arthritis of the great toes, the 
provisions regarding undiagnosed illnesses do not apply; and 
the Board will consider whether service connection can be 
granted on a direct basis. 

The Board notes that the veteran's service medical records 
are negative for any findings attributed to a toe disability.  
The first objective evidence of a toe disability is the 
January 2005 x-rays; and the January 2005 examiner opined 
that there is no evidence that the veteran's in-service 
immunizations caused or aggravated his current disability.  
Without evidence of an in-service injury; and in light of the 
fact that the sole competent medical evidence weighs against 
the claim, the Board finds that a preponderance of the 
evidence weighs against the claim.  

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a disability of the 
bilateral toes, ankles, and thumbs must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Elbows
The Board notes that the veteran's service connection claim 
for an elbow disability is also based on the theory that he 
suffers from symptoms of an undiagnosed illness incurred 
while serving in Southwest Asia.  However, since the 
veteran's elbow disability has been diagnosed as small 
olecranon spurs bilaterally, the provisions for granting 
service connection as an undiagnosed illness no longer apply.  
Therefore, the Board will consider whether service connection 
can be granted on a direct basis.

The veteran's service medical records are negative for any 
findings attributed to an elbow disability.  When he first 
sought treatment for various joint pains in January 2001, he 
failed to mention any pain in his elbow joints.  In October 
2001, he denied having had any elbow problems.  In September 
2002, he sought treatment for knee pain.  There is no 
indication that he also had complaints of elbow pain.  

He checked "yes" to having had painful joints in December 
2002; but there is no indication of which joints had 
experienced pain.  Likewise, in August 2004, the veteran 
complained of joint pain; but there is no indication that his 
elbow was one of the joints affected.  In any case, 
examination of the joints revealed that they were within 
normal limits.  A few weeks later (September 2004), the 
veteran sought treatment for severe pain in his feet, knees, 
and low back.  Once again, there was no mention of pain in 
his elbows.  

The first objective evidence of an elbow disability was the 
January 2005 x-rays that revealed that the veteran had 
bilateral olecranon spurs.  The examiner opined that "with 
respect to the immunizations received while on active duty I 
find no evidence to link the receipt of immunizations to the 
above noted diagnoses."  

The Board notes that the veteran's service medical records 
are negative for any findings attributed to an elbow 
disability.  The first objective evidence of an elbow 
disability is the January 2005 x-rays; and the January 2005 
examiner opined that there is no evidence that the veteran's 
in-service immunizations caused or aggravated his current 
disability.  Without evidence of an in-service injury; and in 
light of the fact that the sole competent medical evidence 
weighs against the claim, the Board finds that a 
preponderance of the evidence weighs against the claim.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an elbow disability must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).
  
Knees
The Board notes that the veteran's service connection claim 
for a knee disability is also based on the theory that he 
suffers from symptoms of an undiagnosed illness incurred 
while serving in Southwest Asia.  However, since the 
veteran's knee disability has been diagnosed as arthritis, 
the provisions for granting service connection as an 
undiagnosed illness no longer apply.  Therefore, the Board 
will consider whether service connection can be granted on a 
direct basis.

The veteran's service medical records are negative for any 
findings attributed to a knee disability.  He first sought 
treatment for various joint pains (including the knees) in 
January 2001 (several years after his first period of 
service).  In October 2001, he denied ever having any knee 
problems; including locking or giving way of the knee.  He 
also denied having arthritis, rheumatism, or bursitis.  He 
reported that he was in good health.  He underwent an 
examination in October 2001; and it yielded normal findings.  

The veteran sought treatment in September 2002 (prior to his 
second period of service) for left knee pain of one month's 
duration.  It was reported that the veteran was unsure of the 
cause.  However, there is no persuasive evidence showing any 
chronic knee disability.  He sought treatment again in 
September 2004 (over a year after his second period of 
service) for severe pain in his knees.  At the time of the 
January 2005 VA examination, the veteran reported the onset 
of knee pain in 1997 (which was five years after first period 
of service).  The examiner diagnosed the veteran with 
bilateral arthritic changes in his knees.  The examiner 
opined that there was no evidence to link the disability to 
receipt of immunizations.  

The record shows that the veteran sought treatment for knee 
complaints between and after his two periods of active 
service, but there is nothing to suggest that any chronic 
knee disorder was first manifested during service.  To the 
extent that consideration is to be given to the possibility 
of aggravation during service, there is also no evidence 
suggesting any increase in an knee pathology during the 
veteran's period of service.  

Without evidence of an in-service injury; and considering 
that the first objective evidence of a arthritic knee 
disability is dated more than one year after service; and in 
light of the fact that the sole competent medical evidence 
weighs against the claim, the Board finds that a 
preponderance of the evidence weighs against the claim.  As 
the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
for a knee disability must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).




ORDER

The appeal is denied as to all issues.  



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


